On appeal from order denying an application for the issuance of an order of prohibition directed against the Domestic Relations Court of the City of New York and Jennie Kohn, the petitioner’s wife, commanding them to refrain from proceeding further under her petition for support, order affirmed, •with ten dollars costs and disbursements. Appellant has an adequate remedy by appeal from the determination of the Domestic Relations Court. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.